                                            Case 2:20-cv-00370-CJC-MRW Document 44 Filed 06/11/20 Page 1 of 11 Page ID #:197




                                           1
                                                Paul N. Philips, Esq., SBN 187928
                                                e-mail: pnp@pnplegal.com
                                           2    Samantha E. Mirabello, Esq., SBN 325827
                                           3    e-mail: sm@pnplegal.com
                                                LAW OFFICES OF PAUL N. PHILIPS, APLC
                                           4
                                                468 North Camden Drive, Suite 200
                                           5    Beverly Hills, California 90210
                                           6
                                                Telephone: (323) 813-1126
                                                Facsimile: (310) 854-6902
                                           7

                                           8          Attorneys for Plaintiff MICHAEL STOKES
                                           9
                                                                     UNITED STATES DISTRICT COURT
                                           10
                                                       CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
LAW OFF ICES OF PA UL N. PHILIPS , AP LC




                                           11

                                           12
                                                 MICHAEL STOKES, MICHAEL            )   CASE NO.: 2:20-CV-00370 CJC (MRWx)
                                           13    STOKES A/K/A MIKE STOKES           )
                                                 A/K/A MICHAEL STOKES D/B/A         )   FIRST AMENDED COMPLAINT FOR
                                           14
                                                 WILLOW GIRL MUSIC A/K/A            )   DAMAGES; DEMAND FOR TRIAL
                                           15    MICHAEL STOKES D/B/A               )   BY JURY
                                           16
                                                 SKYTOWER MUSIC,                    )
                                                                                    )   1. CONVERSION
                                           17
                                                      Plaintiff,                    )   2. UNFAIR BUSINESS PRACTICES
                                           18                                       )      [CAL. BUS. & PROF. CODE §17200]
                                                 v.                                 )   3. FINANCIAL ELDER ABUSE
                                           19
                                                                                    )      [CAL. WELFARE & INSTITUTIONS
                                           20    UNIVERSAL MUSIC GROUP,             )      CODE §15610.30]
                                           21
                                                 INC.; UNIVERSAL MUSIC              )   4. ACCOUNTING
                                                 DISTRIBUTION; UMG                  )   5. DECLARATORY RELIEF
                                           22    RECORDINGS, INC.; CONCORD          )
                                           23    MUSIC GROUP, INC.; CONCORD         )
                                                 MUSIC PUBLISHING; CRAFT            )
                                           24
                                                 RECORDINGS; THE BICYCLE            )
                                           25    MUSIC COMPANY, INC.; BIKE          )
                                           26
                                                 MUSIC; KOBALT MUSIC                )
                                                 PUBLISHING AMERICA, INC.;          )
                                           27    KOBALT MUSIC GROUP;                )
                                           28    KOBALT MUSIC SERVICES              )

                                                                                        1
                                                FIRST AMENDED COMPLAINT FOR
                                                DAMAGES; DEMAND FOR TRIAL BY JURY
                                            Case 2:20-cv-00370-CJC-MRW Document 44 Filed 06/11/20 Page 2 of 11 Page ID #:198




                                           1
                                                 AMERICA, INC.; WARNER                    )
                                                 MUSIC GROUP;                             )
                                           2     WARNER/CHAPPELL MUSIC,                   )
                                           3     INC.; SONY MUSIC                         )
                                                 ENTERTAINMENT; SONY/ATV                  )
                                           4
                                                 MUSIC PUBLISHING GROUP,                  )
                                           5                                              )
                                           6
                                                        Defendants.                       )
                                                                                          )
                                           7

                                           8           COMES NOW Plaintiff MICHAEL STOKES (“Mr. Stokes”), and asserts his
                                           9    Claims and Causes of Action against the parties named herein as Defendants as
                                           10   follows:
LAW OFF ICES OF PA UL N. PHILIPS , AP LC




                                           11          1.    Mr. Stokes asserts the within claims against Universal Music Group, Inc.,
                                           12   Universal Music Distribution, UMG Recordings, Inc. (collectively “ Defendants
                                           13   Universal”), Warner/Chappell Music, Inc. (“Defendant Warner”), Sony Music
                                           14   Entertainment, and Sony/ATV Music Publishing Group (collectively “Defendants
                                           15   Sony”);
                                           16                                           PARTIES
                                           17          2.    Mr. Stokes resides in the County of Los Angeles within the Central
                                           18   District of the State of California;
                                           19          3.    Defendants Universal, Defendant Warner, and Defendants Sony all
                                           20   maintain systematic contacts with, and do substantial business in the County of Los
                                           21   Angeles, Central District of the State of California;
                                           22                               JURISDICTION AND VENUE
                                           23          4.    This Court has original jurisdiction over the action pursuant to 28 U.S.C.
                                           24   § 1332 in that diversity exists as between and among the parties, and the amount in
                                           25   controversy exceeds $75,000;
                                           26          5.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) in that a
                                           27   substantial portion of the events giving rise to the claims occurred in this Judicial
                                           28   District;
                                                                                              2
                                                FIRST AMENDED COMPLAINT FOR
                                                DAMAGES; DEMAND FOR TRIAL BY JURY
                                            Case 2:20-cv-00370-CJC-MRW Document 44 Filed 06/11/20 Page 3 of 11 Page ID #:199




                                           1                           FACTS COMMON TO ALL COUNTS
                                           2          6.     Michael Stokes is a multi-Grammy-nominated music producer, composer,
                                           3    writer, musician, and music publisher who has at times herein relevant done business
                                           4    as Michael Stokes, Mike Stokes, Michael Stokes d/b/a Willow Girl Music, and
                                           5    Michael Stokes d/b/a Skytower Music;
                                           6          7.     Mr. Stokes has composed, written, produced, and arranged for world-
                                           7    renowned acts including but not limited to Tina Turner, Whitney Houston, Prince,
                                           8    Quincy Jones, Earth Wind & Fire, Merle Haggard, Color Me Bad, Mavis Staples, Patti
                                           9    Labelle, Janet Jackson, Herb Alpert, Smokey Robinson, Booker T., Magic Lady, Little
                                           10   Richard, Big Daddy Kane, Sticky Fingaz, Marilyn McCoo, Billy Davis, Jr., Morris
                                                Day, Jesse Powell, Enchantment, and Keith Barrow, among others. In addition to his
LAW OFF ICES OF PA UL N. PHILIPS , AP LC




                                           11

                                           12   vast musical pursuits, Mr. Stokes has also taken on active political and social roles,
                                           13   including having been intimately involved in Nancy Reagan’s “Just Say No” anti-drug
                                           14   campaign (having co-written the song “Stop the Madness”);
                                           15         8.     Works representing the original creation of Mr. Stokes have been released
                                           16   on labels including but not limited to MCA Records, Columbia, A&M Records, Giant
                                           17   Records, Paisley Park, Warner Bros. Records, Sussex, United Artists Records, Arista,
                                           18   Motown, Atlantic, Capitol Records, Reprise Records, and Universal Records, and have
                                           19   been widely distributed by numerous physical and digital distributors since the early
                                           20   1970s;
                                           21         9.     Mr. Stokes’ original musical works have enjoyed massive success and
                                           22   notoriety, and have been extensively sampled and otherwise licensed for use by several
                                           23   popular artists. By way of example, artists whose works sample or otherwise use Mr.
                                           24   Stokes’ creations include but are not limited to Rick Ross, Jay-Z, Ne-Yo, LL Cool J,
                                           25   Kendrick Lamar, Wiz Khalifa, French Montana, The Game, G-Unit, and Lil’ Wayne;
                                           26         10.    In or about 2010, Mr. Stokes suffered a stroke that incapacitated him and
                                           27   rendered him unable to manage or supervise the musical empire he had created over
                                           28   the course of several decades. Specifically, his medical condition left him unable to

                                                                                            3
                                                FIRST AMENDED COMPLAINT FOR
                                                DAMAGES; DEMAND FOR TRIAL BY JURY
                                            Case 2:20-cv-00370-CJC-MRW Document 44 Filed 06/11/20 Page 4 of 11 Page ID #:200




                                           1    engage in the business of creating or monetizing music, and likewise unable to monitor
                                           2    the various uses to which his musical works were being put. During the period of Mr.
                                           3    Stokes’ incapacity as such, on information and belief, Mr. Stokes’ name was forged on
                                           4    several chain of title documents, his copyrights and related interests thereby being
                                           5    effectively stolen from him, creating the false impression that Mr. Stokes’ copyrights
                                           6    and attendant rights in his music catalogs had been transferred to Music Publishing
                                           7    Company of America (hereafter “MPCA”), which by all accounts is no longer in
                                           8    existence;
                                           9          11.    On information and belief, MPCA thereafter sold, conveyed, or otherwise
                                           10   transferred to The Bicycle Music Company, Inc. and its affiliates, successors, and
                                           11   predecessors, including without limitation Concord Music Group, Concord Music
LAW OFF ICES OF PA UL N. PHILIPS , AP LC




                                           12   Publishing, and Craft Recordings, certain of their unlawfully-held rights in Mr. Stokes’
                                           13   music catalogs, which catalogs belong to Mr. Stokes by virtue of his having written the
                                           14   songs comprising the catalogs, and also by virtue of his having self-published the
                                           15   catalogs. For some time thereafter, on information and belief, The Bicycle Music
                                           16   Company, Inc. and its affiliates and predecessors collected substantial income deriving
                                           17   from Mr. Stokes’ music catalogs, as did the Defendants herein. On further information
                                           18   and belief, the Bicycle companies were ultimately absorbed in some fashion by
                                           19   Concord Music Group, Inc.;
                                           20         12.    Defendants Universal, Defendant Warner, and Defendants Sony are
                                           21   believed and alleged to have occupied, at all times herein relevant, distribution and/or
                                           22   publishing relationships with The Bicycle Music Company, Inc., Concord Music
                                           23   Group, Concord Music Publishing, Craft Recordings, and others. In the course of
                                           24   those relationships, on information and belief, Defendants Universal, Defendant
                                           25   Warner, and Defendants Sony wrongfully accepted income arising from Mr. Stokes’
                                           26   music catalogs, and made payments to The Bicycle Music Company, Inc. and its
                                           27   affiliates, successors, and predecessors on income arising from said catalogs. On
                                           28   further information and belief, all Defendants have been placed on specific notice that

                                                                                            4
                                                FIRST AMENDED COMPLAINT FOR
                                                DAMAGES; DEMAND FOR TRIAL BY JURY
                                            Case 2:20-cv-00370-CJC-MRW Document 44 Filed 06/11/20 Page 5 of 11 Page ID #:201




                                           1    Mr. Stokes’ copyright and attendant interests were stolen and/or otherwise unlawfully
                                           2    exploited, and that Mr. Stokes was and has always been the rightful owner of all
                                           3    income interests arising from his music catalogs. Despite that knowledge, and despite
                                           4    Mr. Stokes’ demands that Defendants cease collecting income arising from his music
                                           5    catalogs, and that they cease making all royalty and other payments arising from Mr.
                                           6    Stokes’ catalogs to anyone other than Mr. Stokes, Defendants have continued to
                                           7    collect income arising from Mr. Stokes’ music catalogs, and have continued to make
                                           8    unlawful payments to entities and/or persons other than Mr. Stokes;
                                           9           13.   As to Defendants Universal specifically, said Defendants not only
                                           10   unlawfully paid royalties and other income belonging to Mr. Stokes to persons and/or
                                                entities other than Mr. Stokes, but Defendants Universal also actively concealed from
LAW OFF ICES OF PA UL N. PHILIPS , AP LC




                                           11

                                           12   Mr. Stokes their actual knowledge that those to whom Defendants Universal had been
                                           13   making payments were not entitled to said payments, and that Mr. Stokes was the
                                           14   rightful owner of the music catalogs and all income arising therefrom. Only by reason
                                           15   of accidental discovery, and to the chagrin of Defendants Universal, did Mr. Stokes
                                           16   learn that Defendants Universal had been concealing from Mr. Stokes the known
                                           17   unlawful nature of their payments to their co-Defendants;
                                           18          14.   On information and belief, all Defendants have in some manner collected
                                           19   and retained funds, and continue to retain funds, belonging to Mr. Stokes arising from
                                           20   his music catalogs, all to Mr. Stokes’ damage;
                                           21          15.   As a result of the foregoing, Mr. Stokes has been severely damaged in his
                                           22   pecuniary and other interests, and seeks, inter alia, an accounting of all sums accepted
                                           23   and paid with any regard to his rightful interests arising from his music catalogs;
                                           24          16.   On information and belief, certain of the Defendants have conceded and
                                           25   admitted their wrongdoing, but have still failed to compensate Mr. Stokes;
                                           26   ////
                                           27   ////
                                           28   ////

                                                                                            5
                                                FIRST AMENDED COMPLAINT FOR
                                                DAMAGES; DEMAND FOR TRIAL BY JURY
                                            Case 2:20-cv-00370-CJC-MRW Document 44 Filed 06/11/20 Page 6 of 11 Page ID #:202




                                           1                                 FIRST CAUSE OF ACTION
                                           2                                         CONVERSION
                                           3         (As Against Defendants Universal, Defendant Warner, and Defendants Sony)
                                           4          17.     Mr. Stokes incorporates paragraphs 1 through 16 as though fully set forth
                                           5    herein in form and substance;
                                           6          18.     Mr. Stokes had, at all times herein relevant, a right to possess certain
                                           7    funds in the form of royalties and other income, including without limitation licensing
                                           8    income, arising from his music catalogs, in amounts known to Defendants.
                                           9    Defendants, as record labels and publishers, unlawfully collected and retained said
                                           10   funds. On information and belief, Defendants have and maintain such possession, and
                                                wrongfully refuse to account to Mr. Stokes as to the amounts unlawfully held and
LAW OFF ICES OF PA UL N. PHILIPS , AP LC




                                           11

                                           12   maintained;
                                           13         19.     Defendants, by reason of their wrongful conduct as alleged herein, to wit,
                                           14   unlawfully collecting and retaining Mr. Stokes’ royalties and other income as herein
                                           15   alleged without legal right, have intentionally and substantially interfered with Mr.
                                           16   Stokes’ right to possession by: (a) taking funds from Mr. Stokes; (b) preventing Mr.
                                           17   Stokes from gaining access to the funds and property, and (c) refusing to return said
                                           18   funds and property to Mr. Stokes despite Mr. Stokes’ demand for the same;
                                           19         20.     At no time did Mr. Stokes consent to Defendants’ taking or their refusal to
                                           20   return or grant Plaintiff access to the funds herein described, nor would Plaintiff have
                                           21   ever so consented;
                                           22         21.     As a direct and proximate result of the conduct of Defendants as herein
                                           23   alleged, all of which was a substantial factor in damaging Mr. Stokes, Mr. Stokes was
                                           24   in fact damaged severely in sums according to proof at the time of trial;
                                           25         22.     The conduct of Defendants was knowing, willful, and purposefully
                                           26   designed to damage and injure Mr. Stokes in his personal and business interests, and in
                                           27   undertaking said conduct Defendants acted in depraved and malicious manners in
                                           28   complete disregard for the rights of Mr. Stokes, and in purposeful derogation of Mr.

                                                                                             6
                                                FIRST AMENDED COMPLAINT FOR
                                                DAMAGES; DEMAND FOR TRIAL BY JURY
                                            Case 2:20-cv-00370-CJC-MRW Document 44 Filed 06/11/20 Page 7 of 11 Page ID #:203




                                           1    Stokes’ financial and other interests. By reason of said conduct, Mr. Stokes is entitled
                                           2    to an award of exemplary damages in amounts sufficient to punish and make an
                                           3    example of Defendants and each of them
                                           4                               SECOND CAUSE OF ACTION
                                           5       UNFAIR BUSINESS PRACTICES (Cal. Bus. & Prof. Code § 17200, et seq.)
                                           6         (As Against Defendants Universal, Defendant Warner, and Defendants Sony)
                                           7          23.    Mr. Stokes incorporates paragraphs 1 through 22 as though fully set forth
                                           8    herein in form and substance;
                                           9          24.    Defendants’ acts as alleged herein together and separately constitute
                                           10   unlawful, unfair, and/or fraudulent business practices within the meaning of section
                                                17200 of the California Business & Professions Code, in that said acts violate
LAW OFF ICES OF PA UL N. PHILIPS , AP LC




                                           11

                                           12   applicable law and public policy;
                                           13         25.    On information and belief, Defendants maintain an ongoing business
                                           14   practice of implementing the conduct herein alleged, for commercial gain and without
                                           15   the consent of those they are intending to damage and are in fact damaging, including
                                           16   without limitation wrongfully misappropriating funds in the manners herein alleged,
                                           17   believing the rightful owners will not have the financial means and wherewithal to
                                           18   undertake a legal battle to recover the same;
                                           19         26.    As a direct and proximate result of Defendants’ conduct, Mr. Stokes was
                                           20   damaged in his personal and business financial and other interests, and is entitled to,
                                           21   among other things, a declaration that Defendants’ conduct is unlawful and egregious,
                                           22   and is entitled to preliminary and permanent injunctive relief. Mr. Stokes is likewise
                                           23   entitled to disgorgement of Defendants’ profits received as ill-gotten gains;
                                           24                               THIRD CAUSE OF ACTION
                                           25      FINANCIAL ELDER ABUSE (Cal. Welfare & Institutions Code §15610.30)
                                           26        (As Against Defendants Universal, Defendant Warner, and Defendants Sony)
                                           27

                                           28         27.    Mr. Stokes incorporates paragraphs 1 through 26 as though fully set forth

                                                                                            7
                                                FIRST AMENDED COMPLAINT FOR
                                                DAMAGES; DEMAND FOR TRIAL BY JURY
                                            Case 2:20-cv-00370-CJC-MRW Document 44 Filed 06/11/20 Page 8 of 11 Page ID #:204




                                           1    herein in form and substance;
                                           2          28.    Mr. Stokes was at times herein relevant a person over 65 years of age
                                           3    living in California, and therefore qualifies as an “elder” pursuant to California
                                           4    Welfare & Institutions Code section 15610.27;
                                           5          29.    At times relevant, by reason of the conduct alleged herein, Defendants
                                           6    and each of them wrongfully collected and retained funds including royalties and other
                                           7    income belonging to Mr. Stokes, all in violation of California’s Elder Abuse and
                                           8    Dependent Adult Civil Protection Act;
                                           9          30.    Specifically, Defendants and each of them were aware at all times herein
                                           10   relevant that Mr. Stokes was an elder within the meaning of the law. Defendants were
                                                also aware and were on notice that the funds Defendants were collecting and retaining
LAW OFF ICES OF PA UL N. PHILIPS , AP LC




                                           11

                                           12   belonged to Mr. Stokes and not to Defendants or anyone else. Despite said awareness
                                           13   and notice, Defendants and each of them have continued to deny Mr. Stokes’s legal
                                           14   interests, and have continued to collect and retain sums due to Mr. Stokes, and have
                                           15   continued to wrongfully direct to parties other than Mr. Stokes funds Defendants are
                                           16   aware belong not to said parties but to Mr. Stokes;
                                           17         31.    By reason of the facts alleged herein, Defendants and each of them
                                           18   secreted, appropriated, obtained, and/or retained the funds alleged herein for a
                                           19   wrongful use aimed at depriving Mr. Stokes of said funds, all in violation of the law;
                                           20         32.    Defendants and each of them knew their conduct alleged herein was
                                           21   wrongful and stood to substantially damage Mr. Stokes in his pecuniary and other
                                           22   rights, while simultaneously earning Defendants substantial profits;
                                           23         33.    As a direct and proximate result of the conduct of Defendants and each of
                                           24   them in violation of California Welfare & Institutions Code sections15610.30, et seq.,
                                           25   Mr. Stokes has sustained severe financial and other damages in amounts according to
                                           26   proof, including at least compensatory damages and attorney fees;
                                           27         34.    Defendants’ conduct as herein alleged was so depraved and malicious,
                                           28   and so driven by Defendants’ desire to profit and to benefit themselves to the exclusion

                                                                                            8
                                                FIRST AMENDED COMPLAINT FOR
                                                DAMAGES; DEMAND FOR TRIAL BY JURY
                                            Case 2:20-cv-00370-CJC-MRW Document 44 Filed 06/11/20 Page 9 of 11 Page ID #:205




                                           1    of Plaintiff, and was so directed at damaging Plaintiff in his legal and other rights, as to
                                           2    justify an award of an award of treble damages and/or an award of punitive damages
                                           3    against Defendants and each of them in amounts sufficient to punish and make an
                                           4    example of Defendants;
                                           5                                FOURTH CAUSE OF ACTION
                                           6                                        ACCOUNTING
                                           7         (As Against Defendants Universal, Defendant Warner, and Defendants Sony)
                                           8          35.    Mr. Stokes incorporates paragraphs 1 through 34 as though fully set forth
                                           9    herein in form and substance;
                                           10         36.    By reason of the facts alleged herein, Defendants created circumstances
                                           11   under which an accounting by Defendants to Mr. Stokes is required to inform Mr.
LAW OFF ICES OF PA UL N. PHILIPS , AP LC




                                           12   Stokes of the amount and value of funds wrongfully collected by Defendants and either
                                           13   retained by Defendants or wrongfully directed to parties other than Mr. Stokes;
                                           14         36.    At times herein relevant, Defendants and each of them have owed and still
                                           15   owe a balance to Mr. Stokes as alleged herein, including without limitation a balance
                                           16   comprised of royalties and other funds, which balance amount can only be determined
                                           17   by an accounting;
                                           18         37.    Defendants and each of them maintain exclusive control of the sums
                                           19   collected, paid, and owed to Plaintiff, and have denied Mr. Stokes access to an
                                           20   accounting of such funds;
                                           21                                FIFTH CAUSE OF ACTION
                                           22                                 DECLARATORY RELIEF
                                           23        (As Against Defendants Universal, Defendant Warner, and Defendants Sony)
                                           24         38.    Mr. Stokes incorporates paragraphs 1 through 37 as though fully set forth
                                           25   herein in form and substance;
                                           26         39.    An actual and immediate controversy has arisen and now exists as
                                           27   between Mr. Stokes and the Defendants regarding the possession of and entitlement to
                                           28   funds derived from Mr. Stokes’ music catalogs;

                                                                                             9
                                                FIRST AMENDED COMPLAINT FOR
                                                DAMAGES; DEMAND FOR TRIAL BY JURY
                                           Case 2:20-cv-00370-CJC-MRW Document 44 Filed 06/11/20 Page 10 of 11 Page ID #:206




                                           1          40.    Mr. Stokes seeks judicial declarations of his rights to income driving from
                                           2    his music catalog, including without limitation royalties;
                                           3          41.    The judicial declarations sought hereby are necessary and appropriate in
                                           4    order that the parties may ascertain their legal rights and obligations to one another,
                                           5    and also in order that they may avoid the hardships to be inflicted upon them by a
                                           6    protracted legal dispute;
                                           7                                    PRAYER FOR RELIEF
                                           8          WHEREFORE, Mr. Stokes prays for Judgment against all Defendants as
                                           9    follows:
                                           10         1.     For permanent injunctions prohibiting the Defendants and their agents,
                                                employees, servants, officers, attorneys, successors in interest, licensees, partners,
LAW OFF ICES OF PA UL N. PHILIPS , AP LC




                                           11

                                           12   assigns, and all persons acting in concert with the foregoing, or at their direction or
                                           13   behest, and each and all of them, from directly and/or indirectly collecting any funds
                                           14   due to Mr. Stokes deriving from or arising in any manner related his music catalogs;
                                           15         2.     For permanent injunctions prohibiting the Defendants and their agents,
                                           16   employees, servants, officers, attorneys, successors in interest, licensees, partners,
                                           17   assigns, and all persons acting in concert with the foregoing, or at their direction or
                                           18   behest, and each and all of them, from diverting to any party other than Mr. Stokes any
                                           19   funds deriving from or arising in any manner related to his music catalogs;
                                           20         3.     On each Cause of Action, compensatory and special damages according
                                           21   to proof offered and made at the time of trial;
                                           22         4.     On each Cause of Action upon which punitive damages are legally
                                           23   allowable, an award of punitive damages sufficient to punish and make an example of
                                           24   the Defendants;
                                           25         5.     On each Cause of Action upon which treble damages are legally
                                           26   allowable, an award of treble damages;
                                           27         6.     An award of attorney fees and costs pursuant to California Welfare &
                                           28   Institutions Code section 15657.5;

                                                                                             10
                                                FIRST AMENDED COMPLAINT FOR
                                                DAMAGES; DEMAND FOR TRIAL BY JURY
                                           Case 2:20-cv-00370-CJC-MRW Document 44 Filed 06/11/20 Page 11 of 11 Page ID #:207




                                           1          7.    For pre-judgment and post-judgment interest on all damages awarded;
                                           2          8.    For costs of suit as may be legally allowable;
                                           3          9.    For such other and further relief as this Court may deem to be just and
                                           4    proper.
                                           5

                                           6                                   LAW OFFICES OF PAUL N. PHILIPS, APLC
                                           7

                                           8
                                                Dated: June 11, 2020           By:    /s/ Paul N. Philips
                                                                                      PAUL N. PHILIPS, ESQ.
                                           9                                          Attorneys for Plaintiff
                                           10                                         MICHAEL STOKES
LAW OFF ICES OF PA UL N. PHILIPS , AP LC




                                           11

                                           12                                    JURY DEMAND
                                           13         Mr. Stokes hereby demands trial of the within action by jury.
                                           14

                                           15

                                           16                                  LAW OFFICES OF PAUL N. PHILIPS, APLC
                                           17

                                           18   Dated: June 11, 2020           By:    /s/ Paul N. Philips
                                                                                      PAUL N. PHILIPS, ESQ.
                                           19
                                                                                      Attorneys for Plaintiff
                                           20                                         MICHAEL STOKES
                                           21

                                           22

                                           23

                                           24

                                           25

                                           26

                                           27

                                           28


                                                                                          11
                                                FIRST AMENDED COMPLAINT FOR
                                                DAMAGES; DEMAND FOR TRIAL BY JURY
